417 So. 2d 834 (1982)
James BARNETT, Appellant,
v.
LAKELAND CONSTRUCTION COMPANY and United States Fidelity & Guaranty, Appellee.
No. AD-435.
District Court of Appeal of Florida, First District.
August 6, 1982.
Mark P. Kelly of Freeman & Lopez, P.A., Tampa, for appellant.
Susan R. Whaley of MacFarlane, Ferguson, Allison & Kelly, Tallahassee, and W. James Kelly, Lakeland, for appellee.
MILLS, Judge.
Barnett appeals a deputy commissioner's order denying workers' compensation. We affirm.
Barnett presented evidence of a compensable accident at the hearing. However, due to various inconsistencies, the deputy commissioner refused to believe the evidence and denied compensation.
Barnett contends that the deputy commissioner erred in refusing to apply the "logical cause" doctrine because the employer/carrier presented no contradictory evidence. He also contends that the deputy commissioner was not free to disbelieve the evidence in the absence of other evidence tending to show that the injury could have been attributable to an event which occurred on an earlier date. Tatum v. Leon Moss Dairy, 339 So. 2d 639 (Fla. 1976). We disagree. Tatum does not require such a showing; rather, Tatum simply addressed itself to a situation where such evidence was present.
*835 As the deputy commissioner had the opportunity to observe the behavior and demeanor of Barnett and his witnesses, he is in a better position to judge their credibility. This court will not reweigh the evidence.
AFFIRMED.
BOOTH and THOMPSON, JJ., concur.